Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed on 07/14/2020 as modified by the preliminary amendment filed on 07/28/2020. Claims 19-20 were canceled. Claims 1-18 and 21-22 are now pending in the present application.
	
Information Disclosure Statement
3. 	The information disclosure statements filed 08/10/2020 and 09/17/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 21-22 are objected to because of the following informalities:

- In regard to claim 21, the claims commonly recite limitations “A computer-readable storage medium, ... to implement the method for minimization of drive tests (MDT) measurement of claim 1”. In a response to this office action, the Applicants are suggested to further amend the claims to read as “non-transitory computer-readable storage medium”, to avoid claims being rejected under 35 U.S. 101. A reason for doing so is to gear toward physical medium, not signal carrier or transmission medium.

- Regarding claim 22, the claims commonly recite limitation “A computer-readable storage medium, ... to implement the method for minimization of drive tests (MDT) measurement of claim 6”. In a response to this office action, the Applicants are suggested to further amend the claims to read as “non-transitory computer-readable storage medium”, to avoid claims being rejected under 35 U.S. 101. A reason for doing so is to gear toward physical medium, not signal carrier or transmission medium.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1, 4-6, 8-11, 13-15, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Wu; Chih-Hsiang (U.S. 9,277,437; hereinafter refer as “Wu”).

- Regarding claim 1, Wu discloses a method for minimization of drive tests ‘MDT’ measurement (for example see col. 2, lines 36-40), which comprises
	sending enquiry signaling to a target terminal device, wherein the enquiry signaling is being configured to enquire whether the target terminal device supports a target function; receiving support status information corresponding to the target function from the target terminal device (for example see col. 11, lines 2-6: “... The network may transmit a UE capability enquiry message to the UE, and the UE may transmit the UE capability information message in response to reception of the UE capability enquiry message.”); and 
	sending MDT configuration information to the target terminal device in response to the support status information indicates support (for example see col. 10, line 59 through col. 11, line 14: “... In an embodiment, the network may transmit the MBMS measurement configuration to the UE after receiving capability information from the UE, wherein the capability information indicates that the UE supports an MBMS measurement capability. In other words, if a UE does not support the MBMS measurement capability, the network may not transmit the MBMS measurement configuration to the UE to instruct the UE to enable the capability to perform the MBMS MDT operation in response to receiving the MBMS service ... , and the present invention may configure the logged measurement configuration message to further transmit the MBMS measurement configuration of MBMS MDT”).

	- Regarding claims 10 and 21, it recites for the ‘device’ (for example see processing means 300, e.g. processor, and storage unit 310, e.g. memory, in fig. 3) and “non-transitory” computer-readable storage medium (for example see storage unit 310 and program code 314, e.g. instruction, in fig. 3) having limitations mirrored method steps of claim 1, respectively. Therefore, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in col. 4, lines 48-65; col. 4, line 66 through col. 5, line 6; and in the respective portions of the specification.

	- In regard to claims 6, 15 and 22, it recites for the method, “non-transitory” computer-readable storage medium and device (for example see UE in figs. 1-2; wherein ‘module’ is disclosed in fig. 3; col. 12, lines 4-27; and in the respective portions of the specification); which only differs from the method and device as in claims 1 and 10 in terms of the category (base station vs terminal device), and is substantially corresponding to claims 1, 10 and 21 with respect to the technical features (sending/transmitting vs receiving, etc.), respectively. Therefore, it is deemed obvious over claims 1, 10 and 21 for the same rationales applied to claims 1, 10 and 21 discussed above.

	- Regarding claims 4, 8, 13 and 17, in addition to features recited in base claims (see rationales discussed above), Wu further discloses for wherein the enquiry signaling is UE capability enquiry signaling (for example see col. 11, lines 2-6). 

- In regard to claims 5, 9, 14 and 18, in addition to features recited in base claims (see rationales discussed above), Wu further discloses for wherein the support status information is carried in UE capability information signaling (for example see col. 10, line 48 through col. 11, line 6).

Wu further discloses for refraining from sending MDT configuration information to the target terminal device in response to that the support status information indicates non-support (for example see col. 10, line 59 through col. 11, line 1).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu; Chih-Hsiang (U.S. 9,277,437).

	- In regard to claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Wu does discloses for wherein, if a UE does not support the MBMS measurement capability, the network may ‘not transmit’ the MBMS measurement configuration to the UE to instruct the UE to enable the capability to perform the MBMS MDT operation in response to receiving the MBMS service, e.g. “refrain” from sending MDT configuration information to the target terminal device as disclosed in col. 10, line 59 through col. 11, line 1; but fails to explicitly disclosed “not refraining” for sending MDT configuration information to the target terminal device. However, such lacking limitation “not refraining” from sending, e.g. transmit (vs “refraining” from sending, e.g. not transmitting/sending) would seem to be a matter of system/programmer’s designed choice(s)/condition(s) for sending MDT configuration information to the target terminal device.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include ‘transmit’, e.g. not refraining from sending, in WU’s ‘not transmit’ according to condition for applying on various aspects, which belong to ordinary skill and common knowledge in the art, as system/programmer’s designed choice(s)/condition(s) for sending MDT configuration information to the target terminal device.

8.	Claims 3, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Chih-Hsiang (U.S. 9,277,437) in view of Pao et al. (U.S. 2016/0044591; hereinafter ‘Pao’).

	- In regard to claims 3, 7, 12 and 16, in addition to features recited in base claims (see rationales discussed above), Wu further fails to explicitly disclose wherein the target function at least one of a bluetooth function or a wireless local area networks ‘WLAN’ function. However, such lacking limitation, e.g. bluetooth or a wireless local area networks ‘WLAN’ functions, is well known and common technical means in the art, and disclosed by Pao.
In an analogous art, Pao discloses the method for providing the radio access network ‘RAN’ assistance information to the communication device, e.g. ‘UE’, of the wireless communication system; wherein the UE assistance information includes at least one of capability of S2a supporting, WLAN operation mode, capability of 3GPP /WLAN connectivity, etc. (for example see figs. 1-4, 9; page 1, paras 9-10; page 2, para 25; page 3, paras 31-32, 36, 40), e.g. ‘WLAN function’.
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to incorporate Pao’s invention into Wu’s system to provide the ability information associated with customer UEs, to use/assist network operation as disclosed in Wu: col. 3, lines 30-34; or providing RAN assistance information to UE for performing access network more efficiency based on UE’s location and/or UE characteristics, as disclosed in Pao: page 2, para 29.

9. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hapsari et al. (U.S. 8,903,410), Tamura et al. (U.S. 9,319,917), Zou et al. (U.S. 9,380,469) and Liu et al. (U.S. 9,516,518) are all cited to show system/devices and methods for improving the MDT’s handling in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


December 7, 2021